Exhibit 10.10
FIRSTMERIT CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
Amended and Restated as of December 15, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
ARTICLE 1—PURPOSES
    1  
 
       
ARTICLE II—DEFINITIONS
    1  
 
       
2.1 Account
    1  
2.2 Affiliates
    1  
2.3 Aggregated Plan
    1  
2.4 Asset Account
    1  
2.5 Beneficiary
    2  
2.6 Base Compensation
    2  
2.7 Board
    2  
2.8 Business Day
    2  
2.9 Change in Control
    2  
2.10 Closing Price
    4  
2.11 Code
    4  
2.12 Committee
    4  
2.13 Common Stock
    4  
2.14 Compensation
    4  
2.15 Corporation
    4  
2.16 Deferral Election
    4  
2.17 Deferred Compensation
    4  
2.18 Eligible Employee
    4  
2.19 ERISA
    4  
2.20 Exchange Act
    5  
2.21 Incentive Compensation
    5  
2.22 Investment Fund
    5  
2.23 Participant
    5  
2.24 Participation Agreement
    5  
2.25 Plan
    5  
2.26 Plan Year
    5  
2.27 Retirement
    5  
2.28 Separation from Service
    6  
2.29 Stock Account
    6  
2.30 Stock Credit
    6  
2.31 Valuation Date
    6  
 
       
ARTICLE III—PARTICIPATION
    6  
 
       
3.1 Eligibility
    6  
3.2 Participation
    6  
3.3 Initial Year of Eligibility
    6  
3.4 Deferral Elections
    7  
 
       
ARTICLE IV—ACCOUNTS
    7  
 
       
4.1 Accounts
    7  

(i)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
4.2 Stock Accounts
    7  
4.3 Asset Accounts
    8  
4.4 Investment Funds
    8  
4.5 Transfers Among Investment Funds and Between Accounts
    8  
 
       
ARTICLE V—DISTRIBUTIONS
    8  
 
       
5.1 Distributions upon Retirement
    9  
5.2 Distributions upon Separation from Service (Other than Death) Prior to
Retirement
    10  
5.3 Small Accounts
    10  
5.4 Time of Payment
    10  
5.5 In-Service Distributions
    10  
5.6 Accelerated Distribution
    11  
5.7 Distribution upon Death
    12  
5.8 Change in Control
    12  
5.9 Withholding Taxes
    12  
5.10 Disability
    12  
 
       
ARTICLE VI—BENEFICIARY DESIGNATIONS
    13  
 
       
6.1 Beneficiary Designation
    13  
6.2 Amendments
    13  
6.3 No Beneficiary Designation or Death of Beneficiary
    13  
6.4 Effect of Payment
    13  
 
       
ARTICLE VII—THE COMMITTEE
    13  
 
       
7.1 Authority
    13  
7.2 Elections, Notices
    14  
7.3 Agents
    14  
7.4 Binding Effect of Decisions
    14  
7.5 Indemnity of Committee
    14  
 
       
ARTICLE VIII—CLAIMS PROCEDURES
    14  
 
       
8.1 Claim
    14  
8.2 Denial of Claim
    14  
8.3 Review of Claim
    15  
8.4 Final Decision
    15  
 
       
ARTICLE IX—SHARES AVAILABLE
    16  
 
       
9.1 Number
    16  
9.2 Adjustments
    16  
 
       
ARTICLE X—MISCELLANEOUS
    16  
 
       
10.1 Unfunded Plan
    16  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
10.2 Non-alienation of Benefits
    17  
10.3 Invalidity
    17  
10.4 Governing Law
    17  
10.5 Amendment, Modification and Termination of the Plan
    17  
10.6 Successors and Heirs
    18  
10.7 Status as Shareholders
    18  
10.8 Rights
    18  
10.9 Use of Terms
    18  
10.10 Statement of Accounts
    18  
10.11 Compliance with Laws
    18  
10.12 Plan Construction
    18  
10.13 Headings Not Part of Plan
    19  
10.14 Extension of Plan to Affiliates
    19  
 
       
ARTICLE XI—CODE SECTION 409A
    19  
 
       
11.1 Compliance with Code Section 409A
    19  
11.2 Payments Upon Income Inclusion Under Code Section 409A
    19  

(iii)



--------------------------------------------------------------------------------



 



FIRSTMERIT CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
AMENDED AND RESTATED AS OF DECEMBER 15, 2008
     This Plan became effective as of January 1, 1996, and was amended and
restated in November 1996 and July 1997 and as of October 21, 2000 and
January 1, 2001. The Plan is hereby amended and restated as of December 15, 2008
in order to comply with the requirements of Code Section 409A and to increase
the number of shares of Common Stock available for issuance under the Plan.
ARTICLE 1—PURPOSES
     The purposes of the Plan are (i) to provide executives with flexibility
with respect to the form and timing of the payment of Compensation, (ii) to more
closely align the interests of executives with the interests of the
Corporation’s shareholders and (iii) to assist the Corporation and its
Affiliates in attracting and retaining qualified executives.
ARTICLE II—DEFINITIONS
     Whenever used in the Plan, the following terms shall have the meaning set
forth or referenced below:
2.1 Account
     “Account” means the bookkeeping accounts maintained on behalf of each
Participant by the Corporation or a participating Affiliate. For purposes of
this Plan, references to a Participant’s Account shall include the Participant’s
Stock Account(s) and Asset Account(s).
2.2 Affiliates
     “Affiliates” means affiliated or subsidiary entities of the Corporation as
defined in Code Sections 414(b) and (c). An Affiliate may elect to participate
in the Plan and the Board may approve such election in its sole discretion.
2.3 Aggregated Plan
     “Aggregated Plan” means any agreement, method, program or other arrangement
that, along with the Plan, would be treated as a single nonqualified deferred
compensation plan under Code Section 409A.
2.4 Asset Account
     “Asset Account” means the sub-account(s) established pursuant to
Section 4.3 of the Plan.
PAGE 1 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



2.5 Beneficiary
     “Beneficiary” means the person, persons or entity (including without
limitation any trustee) last designated by the Participant to receive benefits
specified hereunder in the event of the Participant’s death.
2.6 Base Compensation
     “Base Compensation” means the base salary of a Participant for services as
an employee of the Corporation or an Affiliate, as indicated by the records of
the Corporation or such Affiliate, as the case may be.
2.7 Board
     “Board” means the Board of Directors of the Corporation.
2.8 Business Day
     “Business Day” means a day, except for a Saturday, Sunday, a legal holiday
or a day when the primary stock exchange on which the Common Stock is traded is
not open.
2.9 Change in Control
     “Change in Control” means the occurrence of any one of the following
events:
     (a) Individuals who, on April 19, 2000, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to April 19,
2000 whose election or nomination for election was approved by a vote of at
least two thirds (2/3rds) of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Corporation in
which such person is named as a nominee for director, without written objection
to such nomination) shall be an Incumbent Director; provided, however, that no
director of the Corporation initially as a result of an actual or threatened
election contest with respect to directors or any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;
     (b) Any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Corporation representing
twenty-five percent (25%) or more of the combined voting power of the
Corporation’s then outstanding securities eligible to vote for the election of
the Board (the “Company Voting Securities”); provided, however, that the event
described in this paragraph (b) shall not be deemed to be a Change in Control by
virtue of any of the following acquisitions:
     (i) By the Corporation or any Affiliate;
     (ii) By any employee benefit plan sponsored or maintained by the
Corporation or any Affiliate;
PAGE 2 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



     (iii) By any underwriter temporarily holding securities pursuant to an
offering of such securities;
     (iv) Pursuant to a Non-Control Transaction (as defined in paragraph (c));
or
     (v) A transaction (other than one described in (c) below) in which Company
Voting Securities are acquired from the Corporation, if a majority of the
Incumbent Directors then on the Board approve a resolution providing expressly
that the acquisition pursuant to this clause (v) does not constitute a Change in
Control under this paragraph (b);
     (c) The consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Corporation or any of its
Affiliates that requires the approval of the Corporation’s shareholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
     (i) More than fifty percent (50%) of the total voting power of (A) the
corporation resulting from such Business Combination (the “Surviving Entity”),
or (B) if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of one hundred percent (100%) of the voting
securities eligible to elect directors (“Total Voting Power”) of the Surviving
Entity (the “Parent Entity”), is represented by Company Voting Securities that
were outstanding immediately prior to such Business Combination (or, if
applicable, shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination;
     (ii) No person (other than any employee benefit plan (or related trusts)
sponsored or maintained by the Surviving Entity or the Parent Entity), is or
becomes the beneficial owner, directly or indirectly, of twenty-five percent
(25%) or more of the Total Voting Power of the outstanding voting securities
eligible to elect directors of the Parent Entity (or, if there is no Parent
Entity, the Surviving Entity); and
     (iii) At least a majority of the members of the board of directors of the
Parent Entity (or, if there is no Parent Entity, the Surviving Entity) following
the consummation of the Business Combination were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination (any Business Combination which satisfies all of
the criteria specified in (i), (ii) and (iii) above shall be deemed to be a
“Non-Control Transaction”); or
     (d) The shareholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation.
     Notwithstanding the foregoing, a Change in Control of the Corporation shall
not be deemed to occur solely because any person acquires beneficial ownership
of more than twenty-five percent (25%) of the Company Voting Securities as a
result of the acquisition of Company Voting Securities by the Corporation which
reduces the number of Company Voting Securities outstanding; provided, that if
after such acquisition by the Corporation such person becomes the beneficial
owner of additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially
PAGE 3 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



owned by such person by more than one percent (1%), a Change in Control of the
Corporation shall then occur.
2.10 Closing Price
     “Closing Price” means the closing price of the Common Stock as reported on
the National Association of Securities Dealers Automated Quotation System.
2.11 Code
     “Code” means the Internal Revenue Code of 1986, as amended, and including
any rules or regulations promulgated thereunder.
2.12 Committee
     “Committee” means the Compensation Committee of the Board.
2.13 Common Stock
     “Common Stock” means the common shares, no par value, of the Corporation.
2.14 Compensation
     “Compensation” means Base Compensation and Incentive Compensation earned by
and payable to a Participant for services to the Corporation or an Affiliate.
2.15 Corporation
     “Corporation” means FirstMerit Corporation, and any successor corporation.
2.16 Deferral Election
     “Deferral Election” means an irrevocable annual election to defer
Compensation and the corresponding distribution elections, made by an Eligible
Employee and for which a Participation Agreement has been submitted to the
Committee.
2.17 Deferred Compensation
     “Deferred Compensation” means Compensation earned in a Plan Year for
services performed as an employee and deferred pursuant to a Deferral Election.
2.18 Eligible Employee
     “Eligible Employee” means an Eligible Employee as defined in Section 3.1.
2.19 ERISA
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
PAGE 4 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



2.20 Exchange Act
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.21 Incentive Compensation
     “Incentive Compensation” means the annual cash incentive award, if any,
payable to a Participant under the Corporation’s or an Affiliate’s annual
incentive plan.
2.22 Investment Fund
     “Investment Fund” means an investment fund in which Accounts may be deemed
to be invested. An Investment Fund may be any open-ended fund, closed-end fund,
a fund which is deemed to be invested in a particular stock or other investment
except Common Stock, or a fund which credits a fixed or variable interest rate
determined by the Committee.
2.23 Participant
     “Participant” means an Eligible Employee who has made a Deferral Election
under the Plan or a former Eligible Employee who has an Account.
2.24 Participation Agreement
     “Participation Agreement” means the agreement, whether written or provided
through electronic means, to make a Deferral Election, which, except as provided
in Section 3.3, must be submitted by an Eligible Employee to the Committee or
its delegates prior to the Plan Year in which Compensation is earned.
2.25 Plan
     “Plan” means the FirstMerit Corporation Executive Deferred Compensation
Plan, as amended from time to time.
2.26 Plan Year
     “Plan Year” means the calendar year.
2.27 Retirement
     “Retirement” means:
     (a) With respect to Deferred Compensation prior to January 1, 2005 and
deemed earnings, gains and losses credited thereon, retirement at or after age
sixty-five (65) or, with the consent of the Committee, termination prior to age
sixty-five (65) but at or after age fifty-five (55); and
PAGE 5 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



     (b) With respect to Deferred Compensation after December 31, 2004 and
deemed earnings, gains and losses credited thereon after such date, “Retirement”
means Separation from Service on or after attaining age fifty-five (55).
2.28 Separation from Service
     “Separation from Service” means the Participant’s “separation from service”
(as defined in Code Section 409A) with the Corporation and all Affiliates.
2.29 Stock Account
     “Stock Account” means the sub-account(s) established pursuant to
Section 4.2 of the Plan.
2.30 Stock Credit
     “Stock Credit” means a credit to a Participant’s Stock Account, calculated
pursuant to Section 4.2(b) of this Plan.
2.31 Valuation Date
     “Valuation Date” means the last day of the month in which the Participant
has a Separation from Service or dies.
ARTICLE III—PARTICIPATION
3.1 Eligibility
     The Committee shall, from time to time, designate one or more key employees
of the Corporation and participating Affiliates as eligible to participate in
the Plan (an “Eligible Employee”).
3.2 Participation
     An Eligible Employee may elect to participate in the Plan each year by
making a Deferral Election prior to January 1 of the Plan Year in which Deferred
Compensation is earned for services performed during such Plan Year, except as
set forth in Section 3.3 herein. Such election shall be irrevocable as of
December 31 prior to the Plan Year to which the Deferral Election applies.
3.3 Initial Year of Eligibility
     In the case of the first Plan Year in which a key employee is designated as
an Eligible Employee, if such employee becomes eligible after January 1 but
prior to July 1, such Eligible Employee may elect to participate in the Plan as
of the next following July 1 by making a Deferral Election with respect to Base
Compensation no later than thirty (30) days after the date on which the employee
is designated as an Eligible Employee. Such Deferral Election shall be
applicable only with respect to Base Compensation for services performed after
the later of July 1 or the date such election is made, and shall become
irrevocable thirty (30) days after the date on which the employee is designated
as an Eligible Employee. Notwithstanding the foregoing, this Section 3.3 shall
not apply if, at the time the employee is designated as an Eligible Employee,
the employee also is eligible to participate in any Aggregated Plan.
PAGE 6 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



3.4 Deferral Elections
     (a) Incentive Compensation. An Eligible Employee may elect, as provided in
Section 3.2, to defer receipt of any Incentive Compensation in increments of one
percent (1%). Absent such a timely election, an Eligible Employee shall be
deemed to have elected not to defer receipt of any such Incentive Compensation.
     (b) Base Compensation. An Eligible Employee may elect, as provided in
Sections 3.2 and 3.3 herein, to defer receipt of all or any portion of such
Eligible Employee’s Base Compensation in increments of one percent (1%) up to a
maximum of ninety percent (90%) of Base Compensation.
ARTICLE IV—ACCOUNTS
4.1 Accounts
     The Corporation and each Affiliate that has elected to participate in this
Plan and has been approved to participate by the Board shall establish on its
books a separate Account for each Eligible Employee who makes a Deferral
Election, and shall credit to the Account of each Participant such Deferred
Compensation. The credit shall be entered on the Corporation’s or Affiliate’s
books of account at the time that the Compensation, absent the Deferral
Election, otherwise would be paid to the Participant.
4.2 Stock Accounts
     (a) Establishing a Stock Account. A Participant may elect to establish an
annual Stock Account which shall be maintained solely for recordkeeping
purposes. With respect to each Plan Year commencing on and after January 1,
2009, each Participant shall elect prior to the applicable Plan Year to allocate
all or a portion of his Deferred Compensation to the Stock Account for such Plan
Year; the balance shall be allocated to the Asset Account for such Plan Year. A
Participant shall be one hundred percent (100%) vested in his Stock Account at
all times.
     (b) Stock Credits. Each Participant’s Stock Account shall be credited with
Stock Credits equal to the number of shares of Common Stock (including fractions
of a share) that could have been purchased with the amount of such Deferred
Compensation at the Closing Price of a share of Common Stock on the day as of
which such Stock Account is so credited.
     (c) Dividends. As of the date any cash dividend is paid to holders of
shares of Common Stock, a Participant’s Stock Account shall be credited with
additional Stock Credits equal to the number of shares of Common Stock
(including fractions of a share) that could have been purchased, at the Closing
Price of a share of Common Stock on such date, with the amount that would have
been paid as dividends on that number of shares of Common Stock (including
fractions of a share) which is equal to the number of Stock Credits attributable
to the Participant’s Stock Account as of the record date of such dividend. In
the case of dividends paid in shares of Common Stock, the Participant’s Account
shall be credited with additional Stock Credits equal to the number of dividend
shares that would have been received with respect to that number of
PAGE 7 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



shares of Common Stock (including fractions of a share) which is equal to the
number of Stock Credits attributable to the Participant’s Account as of the
record date of such dividend.
4.3 Asset Accounts
     With respect to each Plan Year commencing on or after January 1, 2009, a
Participant may elect to establish an annual Asset Account which shall be
maintained solely for recordkeeping purposes by making a Deferral Election
allocation to one (1) or more Investment Funds. A Participant shall be one
hundred percent (100%) vested in his Asset Account at all times.
4.4 Investment Funds
     (a) Selection of Investment Funds. The Committee shall have sole discretion
in the selection, number and types of Investment Funds for this Plan and may
change or eliminate Investment Funds from time to time in its sole discretion.
     (b) Investment Fund Performance. The deemed earnings, gains and losses of
each Investment Fund shall be determined by the Committee, in its reasonable
discretion, based on the performance of the Investment Funds themselves. The
balance of a Participant’s Asset Accounts shall be credited or debited on a
daily basis based on the performance of each Investment Fund in which a
Participant’s Asset Accounts are deemed to be invested, such performance and the
crediting of such performance being determined by the Committee in its sole
discretion.
4.5 Transfers Among Investment Funds and Between Accounts
     (a) Stock Account. No amount credited to any Stock Account may be
transferred and credited to any Investment Fund, and no amount credited to an
Investment Fund may be transferred and credited to any Stock Account.
     (b) Investment Funds. Any amount credited to an Investment Fund may be
transferred and credited to any other Investment Fund at the direction of the
Participant. Any such direction from a Participant will become effective as of
the first day of the next month following the Participant’s request for a
change.
     (c) Committee Procedures. The Committee may establish such rules and
procedures as it determines to be appropriate for the crediting of deferrals and
transfers to Investment Funds, for transfers among Investment Funds and for
crediting deemed earnings, gains and losses of an Investment Fund.
ARTICLE V—DISTRIBUTIONS
     All distributions under this Plan from Stock Accounts shall be made in
shares of Common Stock and all distributions from Asset Accounts shall be made
in cash, in each case, in accordance with the following provisions.
PAGE 8 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



5.1 Distributions upon Retirement
     (a) Pre-2005 Deferred Compensation. Solely with respect to Deferred
Compensation prior to January 1, 2005 and deemed earnings, gains and losses
credited thereon, a Participant who has a Separation from Service due to
Retirement, may elect to receive his Stock Account in monthly installments not
to exceed one hundred twenty (120) separate installments or in a single, lump
sum distribution. Such installments or such single, lump sum distribution shall
be paid in whole shares of Common Stock. If the Participant’s Stock Account
includes a fractional Stock Credit, the number of Stock Credits in the
Participant’s Stock Account shall be increased to the next highest whole number.
If no election is made by the Participant, the Committee shall distribute the
Participant’s Stock Account, after any adjustment for any fractional Stock
Credit as provided above, in a single, lump sum distribution.
     (b) Post-2004 Deferred Compensation. Solely with respect to Deferred
Compensation after December 31, 2004 and deemed earnings, gains and losses
credited thereon after that date, a Participant shall make a Deferral Election
to receive benefits under this Plan as follows:
     (i) With respect to Deferred Compensation in the 2005 Plan Year, a
Participant may elect in the applicable Participation Agreement to receive
benefits in a single, lump sum distribution or in substantially equal monthly
installments not to exceed one hundred twenty (120). In the absence of an
election for such Plan Year, the applicable Account shall be paid in a single,
lump sum distribution.
     (ii) With respect to Deferred Compensation after the 2005 Plan Year that is
allocated to a Stock Account, a Participant may elect in the applicable
Participation Agreement to receive benefits in a single, lump sum distribution
or in up to ten (10) substantially equal annual installments. In the absence of
an election for any Plan Year, the applicable Stock Account shall be distributed
in a single, lump sum distribution.
     (iii) With respect to Asset Account balances, a Participant may elect in
the applicable Participation Agreement to receive benefits in a single, lump sum
distribution or in substantially equal monthly installments not to exceed one
hundred twenty (120). In the absence of an election for any Plan Year, the
applicable Asset Account shall be paid in a single, lump sum distribution.
     (c) Stock Account Installment Payments. The number of Stock Credits
attributable to an installment payment from a Stock Account shall be determined
by calculating the product of the current number of Stock Credits allocated to
such Stock Account of a Participant, increased to the next highest whole number,
and a fraction, the numerator of which is one (1) and the denominator of which
is the total number of installments elected minus the number of installments
previously paid, and then rounding such product to the next lowest whole number
of Stock Credits. The final installment shall be equal to the balance of the
undistributed Stock Credits in the Participant’s Stock Account.
     (d) Changing Form of Payment. Solely with respect to Deferred Compensation
prior to January 1, 2005 and deemed earnings, gains and losses credited thereon,
a Participant may at any time not less than one year prior to the date as of
which the distribution of such Participant’s Account is made or commences,
change such election pursuant to an election in writing delivered to the
Committee, which election shall be irrevocable during such one-year period.
PAGE 9 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



5.2 Distributions upon Separation from Service (Other than Death) Prior to
Retirement
     In the event a Participant has a Separation from Service prior to
Retirement or death, such Participant shall receive a single, lump sum
distribution of the Stock Credits allocated to such Participant’s Stock Accounts
and a single, lump sum distribution of all amounts credited to his Asset
Accounts. If the number of Stock Credits to be distributed includes a fractional
share, the number of Stock Credits to be distributed shall be increased to the
next highest whole number.
5.3 Small Accounts
     (a) Solely with respect to Deferred Compensation prior to January 1, 2005
and deemed earnings, gains and losses credited thereon and notwithstanding any
other provision of this Plan, if the value of the Participant’s Stock Accounts
is five thousand dollars ($5,000) or less on the Valuation Date, or when the
Stock Account balance is reduced to five thousand dollars ($5,000) as a result
of payout, the benefit, or the remaining account balance, shall be paid in a
single, lump sum distribution.
     (b) Solely with respect to Deferred Compensation after December 31, 2004
and deemed earnings, gains and losses credited thereon after that date, and
notwithstanding any other provision of the Plan, if the aggregate combined value
of the Participant’s Accounts and amounts under any Aggregated Plan is not
greater than the Code Section 402(g)(1)(B) limit on elective deferrals on the
Valuation Date, such Account balance shall be paid in a single lump sum.
     (c) Any payment under Section 5.3(b) must result in the termination and
liquidation of the entirety of the Participant’s interest under the Plan and all
Aggregated Plans.
5.4 Time of Payment
     (a) Pre-2005 Deferred Compensation. Solely with respect to Deferred
Compensation prior to January 1, 2005 and deemed earnings, gains and losses
thereon distributions shall be made or commence within thirty (30) days after
the earlier of the Valuation Date or the date specified by the Participant
pursuant to Section 5.5(a).
     (b) Post-2004 Deferred Compensation. Solely with respect to Deferred
Compensation after December 31, 2004 and deemed earnings, gains and losses
credited thereon after that date and notwithstanding anything herein to the
contrary, payments to a Participant under Section 5.1, 5.2, and 5.3 herein shall
be made or commence on the first Business Day of the seventh (7th) month
following the Valuation Date or, if earlier, within thirty (30) days after the
date specified by the Participant pursuant to Section 5.5(b). Deemed earnings,
gains, losses and dividends shall continue to be credited to all Accounts until
the date the distribution is to be made.
5.5 In-Service Distributions
     (a) Pre-2005 Deferred Compensation. Solely with respect to Deferred
Compensation prior to January 1, 2005 and deemed earnings, gains and losses
credited thereon, a Participant may elect to withdraw all or a portion of his
Stock Accounts in substantially equal annual installments amortized over a
period of up to five (5) years or, if approved by the Committee in its sole
discretion, in a single, lump sum distribution. If a Participant elects to
withdraw all of
PAGE 10 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



such Stock Accounts, the amount to be distributed in installment payments shall
be determined in the same manner as that set forth in Section 5.1(c) as of
January 1 of each year in which an installment is to be received, based on the
remaining Stock Account balances as adjusted for gains or losses and the
remaining number of installment payments. Any such election must be in writing
and delivered to the Committee not less than one (1) year in advance of the
payment date; provided, however, that if the Participant has a Separation from
Service or dies prior to the payment date, such election shall be deemed
automatically revoked.
     (b) Post-2004 Deferred Compensation. Solely with respect to Deferred
Compensation after December 31, 2004 and deemed earnings, gains and losses
credited thereon after that date, a Participant may elect in a Participation
Agreement to receive a distribution of such Participant’s annual Account,
including amounts allocated to both the Stock Account and Asset Account, on a
specified date that is not less than three (3) years following the Plan Year to
which such Participation Agreement pertains. A Participant may change the
specified date of distribution to a date that is not less than five (5) years
later than the current specified date; provided that (i) such election is made
in writing and delivered to the Committee not less than twelve (12) months in
advance of the current specified date of distribution and (ii) such election may
not take effect until at least twelve (12) months after the date on which it is
made. Notwithstanding the foregoing, if the Participant has a Separation from
Service or dies prior to the specified date of distribution, all such in-service
distribution elections shall be deemed null and void and the Participant’s
Accounts shall be distributed in accordance with either Section 5.1, 5.2, 5.3 or
5.7.
5.6 Accelerated Distribution
     Solely with respect to Deferred Compensation prior to January 1, 2005 and
deemed earnings, gains and losses credited thereon, a Participant may elect to
receive, upon written request to the Committee, a single, lump sum distribution
of more than ten thousand dollars ($10,000), or if less, the entire balance held
in his pre-2005 Stock Accounts, from the Participant’s pre-2005 Stock Accounts
as of the end of the calendar month prior to the month in which the Committee
receives the written request. The amount requested by the Participant under this
Section shall be paid in a single, lump sum distribution within thirty (30) days
following the receipt of the notice by the Committee from the Participant. The
Participant shall permanently forfeit ten percent (10%) of the amount requested
and the Participant shall not be eligible to participate in the Plan in the next
Plan Year or to receive another accelerated distribution under this Section 5.6
for a period of one (1) year from the date of distribution. The Corporation
shall have no obligation to the Participant or his Beneficiary with respect to
such forfeited amount.
PAGE 11 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



5.7 Distribution upon Death
     Notwithstanding any other provision of this Plan, upon the death of a
Participant, the Beneficiary shall be entitled to receive an amount equal to the
Participant’s Account balance plus deemed earnings, gains, losses and dividends
on such Account until all benefits have been paid. Payments shall commence
within thirty (30) days after the date of Participant’s death and shall be made
as of the first day of a month.
     Each Participant may make a Deferral Election in a Participation Agreement
to have death benefits covered by such Participation Agreement paid in any
manner described in Section 5.1 herein. If the Participant dies after
installment payments have commenced, the Participant’s Beneficiary shall receive
any remaining installments that would have been paid had the Participant
survived, subject to Section 6.3.
5.8 Change in Control
     Solely with respect to Deferred Compensation prior to January 1, 2005 and
deemed earnings, gains and losses credited thereon and notwithstanding any other
provision of this Plan, in the event of a Change in Control, each Participant’s
pre-2005 Stock Account shall, within five (5) Business Days thereafter, be
distributed in a single lump sum equal to the value of his pre-2005 Stock
Account as of the last Business Day immediately preceding the Change in Control.
5.9 Withholding Taxes
     Any withholding of taxes or other amounts required by federal, state, or
local law shall be withheld from Compensation other than Deferred Compensation.
If necessary, the Corporation may reduce the amount of Deferred Compensation
then payable by an amount equal to any required withholding. Each Participant
shall be entitled to irrevocably elect, at least six months prior to the date
shares of Common Stock would otherwise be delivered hereunder, to have the
Corporation withhold shares of Common Stock having an aggregate value equal to
the amount required to be withheld. Shares so withheld shall be valued at the
Closing Price on the Business Day immediately preceding the date such shares
would otherwise be transferred hereunder.
5.10 Disability
(a) Solely with respect to Deferred Compensation prior to January 1, 2005 and
deemed earnings, gains and losses credited thereon, if a Participant suffers a
disability, as defined in the Corporation’s long term disability plan, and such
disability continues for a period of twenty-four (24) months, the Participant
shall be considered to have terminated employment and his pre-2005 Stock Account
balance will be paid out under Section 5.2.
(b) If a Participant incurs a “Section 409A disability” (as defined below), any
Deferral Election then in effect under the Plan for such Participant shall be
cancelled by no later than the later of (i) the end of the taxable year of the
Participant or (ii) the fifteenth (15th) day of the third (3rd) month following
the date the Participant incurs the disability. For purposes of this
Section 5.10(b), “Section 409A disability” means any medically determinable
physical or mental impairment resulting in the Participant’s inability to
perform the duties of his position or any substantially similar position, where
such impairment can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months.
PAGE 12 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



ARTICLE VI—BENEFICIARY DESIGNATIONS
6.1 Beneficiary Designation
     Each Participant shall have the right, at any time, to designate one (1) or
more persons as the primary or contingent Beneficiary(ies) to whom benefits
under this Plan shall be paid in the event of the Participant’s death prior to
complete distribution to the Participant of the benefits due under the Plan.
Unless stated otherwise in writing in the form provided by the Committee,
payments hereunder shall be paid in equal shares to surviving Beneficiaries if
more than one (1) Beneficiary has been chosen. Each Beneficiary designation
shall be in a written form prescribed by the Committee and shall be effective
only when filed with the Committee during the Participant’s lifetime. If a
Participant’s Compensation is community property, any Beneficiary designation
shall be valid or effective only as permitted under applicable law.
6.2 Amendments
     Any Beneficiary designation may be changed by a Participant without the
consent of any Beneficiary by the filing of a new Beneficiary designation with
the Committee.
6.3 No Beneficiary Designation or Death of Beneficiary
     In the absence of an effective Beneficiary designation, or if all
designated Beneficiaries predecease the Participant, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:
     (a) The surviving spouse; and
     (b) The Participant’s estate.
     In the event of the death of a Beneficiary after payments commence but
prior to the Beneficiary receiving all benefit payments hereunder, the remaining
balance shall be paid in a lump sum to the estate of the Beneficiary.
6.4 Effect of Payment
     Payment to the Beneficiary (or to the Beneficiary’s estate) shall
completely discharge the Corporation’s obligations under this Plan.
ARTICLE VII—THE COMMITTEE
7.1 Authority
     The Committee shall have full power and authority to administer the Plan,
including the power to (i) promulgate forms to be used with respect to the Plan,
(ii) promulgate rules of Plan administration, (iii) subject to Article VIII,
settle any disputes as to rights or benefits arising from the Plan,
(iv) interpret the terms of the Plan and (v) make such decisions or take such
action as the Committee, in its sole discretion, deems necessary or advisable to
aid in the proper administration of the Plan.
PAGE 13 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



7.2 Elections, Notices
     All elections and notices required to be provided to the Committee under
the Plan must be on such forms, contain such information, and be made or given
at such times as the Committee may require.
7.3 Agents
     The Committee may appoint an individual or individuals to be the
Committee’s agent with respect to the day-to-day administration of the Plan. In
addition, the Committee may, from time to time, employ other agents and delegate
to them such administrative duties as it sees fit, and may from time to time
consult with counsel who may be counsel to the Corporation.
7.4 Binding Effect of Decisions
     The decision or action of the Committee with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules and regulations promulgated hereunder
shall be final and binding upon all persons having any interest in the Plan.
7.5 Indemnity of Committee
     The Corporation has entered into Indemnification Agreements with each of
the members of the Committee protecting them against such claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except as otherwise indicated in such Indemnification
Agreement.
ARTICLE VIII—CLAIMS PROCEDURES
8.1 Claim
     In general, neither Participants nor their Beneficiaries need to present a
formal claim for benefits under the Plan in order to qualify for rights or
benefits under the Plan. Any person claiming an amount under the Plan,
requesting an interpretation or ruling under the Plan, or requesting information
under the Plan (the “claimant”) shall present the request in writing to the
Committee, which shall respond in writing within ninety (90) days following
receipt of the request (or forty-five (45) days if the request is on account of
disability). If special circumstances require the extension of the period
described in the preceding sentence, the claimant will be notified before the
end of such period of the circumstances requiring the extension and the date by
which the Committee expects to render a decision. Any such extension shall not
be for more than an additional ninety (90) day period or, if the claim is on
account of a disability, for more than two (2) additional thirty (30) day
periods.
8.2 Denial of Claim
     If the claim or request is wholly or partially denied, the written notice
of denial shall state:
     (a) The specific reasons for denial;
PAGE 14 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



     (b) The specific reference to the pertinent Plan provisions, rules,
procedures or protocols upon which the denial is based;
     (c) A description of any additional material or information required and an
explanation of why it is necessary; and
     (d) An explanation of the Plan’s claim review procedure and the time limits
applicable to such procedure and a statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse determination upon
review. In addition, if the claim is on account of disability, the written
notice of denial shall include, to the extent necessary, the information set
forth in Department of Labor Regulation Section 2560.503-1(g)(1)(v).
8.3 Review of Claim
     Any person whose claim or request is denied may request review by notice
given in writing to the Committee. Such notice must be received by the Committee
within sixty (60) days of receipt of the denial of the claim (or one hundred and
eighty (180) days in the case of a denial on account of disability). In
addition, the claimant may review pertinent documents and other material upon
which the Committee relied when denying the initial claim; and submit a written
description of the reasons for which the claimant disagrees with the Committee’s
initial adverse decision. The claim or request shall be reviewed further by the
Committee, and the Committee may, but shall not be required to, grant the
claimant a hearing.
8.4 Final Decision
     A decision on such second request shall be made within sixty (60) days
after the date of the second request (forty-five days in the case of request on
account of disability). If an extension of time is required for a hearing or
other special circumstances, the claimant shall be notified and the time limit
shall be one hundred twenty (120) days from the date of the second request
(ninety (90) days in the case of a request on account of disability). This
notice to the claimant will indicate the special circumstances requiring the
extension and the date by which the review official expects to render a decision
and will be provided to the claimant prior to the expiration of the initial
forty-five (45) day or sixty (60) day period.
     The Committee’s decision on review will be sent to the claimant in writing
and will include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent Plan provisions, rules, procedures or protocols upon which the
Committee relied to deny the appeal. The Committee will consider all information
submitted by the claimant, regardless of whether the information was part of the
original claim. The decision will also include a statement of the claimant’s
right to bring an action under ERISA Section 502(a).
     Notwithstanding the foregoing, in the case of a claim on account of
disability: (i) the review of the denied claim shall be conducted by a review
official who is neither the individual who made the benefit determination nor a
subordinate of such person; and (ii) no deference shall be given to the initial
benefit determination. For issues involving medical judgment, the review
official must consult with an independent health care professional who may not
be the health care professional who decided the initial claim.
     To the extent permitted by law, the decision of the Committee or the
decision of the review official on review, as the case may be, will be final and
binding on all parties. No legal action for benefits
PAGE 15 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



under the Plan will be brought unless and until the claimant has exhausted such
claimant’s remedies under this Article VIII.
ARTICLE IX—SHARES AVAILABLE
9.1 Number
     Seven hundred fifty thousand (750,000) shares of Common Stock are available
for issuance under the Plan in accordance with the provisions hereof and such
other provisions as the Committee may from time to time deem necessary. This
authorization may be increased from time to time by approval of the Board and by
the shareholders of the Corporation if, in the opinion of counsel for the
Corporation, such shareholder approval is required. Stock Credits allocated to a
Participant’s Account shall be applied to reduce the maximum number of shares of
Common Stock remaining available under the Plan. Shares of Common Stock issuable
under the Plan may be taken either from authorized but unissued or treasury
shares, as determined by the Corporation.
9.2 Adjustments
     (a) If at any time the number of outstanding shares of Common Stock shall
be increased as the result of any stock dividend, stock split, subdivision or
reclassification of shares, the number of shares of Common Stock available under
Section 9.1 and the number of Stock Credits with which each Participant’s
Account is credited shall be increased in the same proportion as the outstanding
number of shares of Common Stock is increased. If the number of outstanding
shares of Common Stock shall at any time be decreased as the result of any
combination, reverse stock split or reclassification of shares, the number of
shares of Common Stock available under Section 9.1 and the number of Stock
Credits with which each Participant’s Account is credited shall be decreased in
the same proportion as the outstanding number of shares of Common Stock is
decreased.
     (b) In the event the Corporation shall at any time be consolidated with or
merged into any other corporation and holders of shares of Common Stock receive
shares of the capital stock of the resulting or surviving corporation, there
shall be credited to each Participant’s Stock Account, in place of the Stock
Credits then credited thereto, new Stock Credits in an amount equal to the
product of the number of shares of capital stock exchanged for one (1) share of
Common Stock upon such consolidation or merger and the number of Stock Credits
with which the Participant’s Account then is credited, and the number of shares
of Common Stock available under Section 9.1 shall be similarly adjusted. If in
such a consolidation or merger, holders of shares of Common Stock shall receive
any consideration other than shares of the capital stock of the resulting or
surviving corporation or its parent corporation, the Committee, in its sole
discretion, shall determine the appropriate change in Participants’ Accounts.
ARTICLE X—MISCELLANEOUS
10.1 Unfunded Plan
     No promise hereunder shall be secured by any specific assets of the
Corporation or any Affiliate, nor shall any assets of the Corporation or its
Affiliates be designated as attributable or allocated to the
PAGE 16 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



satisfaction of such promises. Participants shall have no rights under the Plan
other than as unsecured general creditors of the Corporation and its Affiliates.
Notwithstanding the foregoing, the Corporation may, but is not obligated to,
establish a grantor trust (the “Trust”) for purposes of segregating assets
necessary to satisfy the Corporation’s obligations under this Plan. All amounts
contributed to the Trust shall remain subject to the claims of the Corporation’s
creditors in the event of the Corporation’s insolvency (as defined in the Trust
document) until paid to the Participant or his Beneficiaries in such manner and
at such times as specified in this Plan. It is the intention of the Corporation
that the Trust shall constitute an unfunded arrangement and shall not affect the
status of this Plan as an unfunded plan maintained for the purpose of providing
deferred compensation for a select group of highly compensated employees for
purposes of Title I of ERISA and for tax purposes. Participants shall have no
control or incidence of ownership with respect to the assets contributed to the
Trust by the Corporation.
10.2 Non-alienation of Benefits
     No benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to do so shall be void. No such benefit, prior to receipt thereof
pursuant to the provisions of the Plan, shall be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of the
Participant.
10.3 Invalidity
     If any term or provision contained herein is to any extent invalid or
unenforceable, such term or provision will be reformed so that it is valid, and
such invalidity or unenforceability will not affect any other provision or part
hereof.
10.4 Governing Law
     This Plan shall be governed by the laws of the State of Ohio, without
regard to the conflict of law provisions thereof.
10.5 Amendment, Modification and Termination of the Plan
     The Board at any time may terminate and in any respect amend or modify the
Plan; provided, however, that no such termination, amendment or modification
shall adversely affect the rights of any Participant or Beneficiary, including
his rights with respect to Stock Credits credited prior to such termination,
amendment or modification, without his consent. Notwithstanding the foregoing,
the provisions of this Plan that determine the amount, price or timing of
benefits related to Stock Credits shall not be amended more than once every six
(6) months (other that as may be necessary to conform to any applicable changes
in the Code), unless such amendment would be consistent with the provisions of
Rule 16b-3 (or any successor provisions) promulgated under the Exchange Act.
Following termination of the Plan, the Committee may distribute Participants’
Account balances attributable to Deferred Compensation after December 31, 2004
and deemed earnings, gains and losses credited thereon after that date if such
distribution is permissible under and would not result in any Participant being
subject to tax penalties pursuant to Code Section 409A.
PAGE 17 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



10.6 Successors and Heirs
     The Plan and any properly executed elections hereunder shall be binding
upon the Corporation, its Affiliates and Participants, and upon any assignee or
successor in interest to the Corporation or any Affiliate and upon the heirs,
legal representatives and Beneficiaries of any Participant.
10.7 Status as Shareholders
     Stock Credits are not, and do not constitute, shares of Common Stock, and
no right as a holder of shares of Common Stock shall devolve upon a Participant
unless and until such shares are issued to the Participant.
10.8 Rights
     This Plan shall not give any person the right to continue as an employee of
the Corporation or any Affiliate or any rights or interests other than as herein
provided.
10.9 Use of Terms
     The masculine includes the feminine and the plural includes the singular,
unless the context clearly indicates otherwise.
10.10 Statement of Accounts
     Each Participant in the Plan during the immediately preceding Plan Year
shall receive a statement of his Account under the Plan as of December 31 of
such preceding Plan Year. Such statement shall be in a form and contain such
information as is deemed appropriate by the Committee.
10.11 Compliance with Laws
     This Plan and the offer, issuance and delivery of shares of Common Stock
and/or the payment and deferral of Compensation under this Plan are subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal reporting, registration, insider
trading and other securities laws) and to such approvals by any listing agency
or any regulatory or governmental authority as may, in the opinion of counsel
for the Corporation, be necessary or advisable in connection therewith. Any
securities delivered under this Plan shall be subject to such restrictions, and
the person acquiring the securities shall, if requested by the Corporation,
provide such assurances and representations to the Corporation as the
Corporation may deem necessary or desirable to assure compliance with all
applicable legal requirements.
10.12 Plan Construction
     Anything in this Plan to the contrary notwithstanding, it is the intent of
the Corporation that transactions under the Plan satisfy the applicable
requirements of Rule 16b-3 promulgated under Section 16 of the Exchange Act so
that persons who are or become subject to Section 16 of the Exchange Act will be
entitled to the benefits of such Rule 16b-3 or other exemptive rules under
Section 16 of the Exchange Act and will not be subjected to avoidable liability
thereunder. It is further the intent of the Corporation that the terms and
operation of the Plan satisfy the requirements of Code Section 409A. To the
extent any
PAGE 18 — EXECUTIVE DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



provision of the Plan, action by the Committee or election by a Participant or
Eligible Employee fails to so comply, it shall be deemed null and void to the
extent permitted by law.
10.13 Headings Not Part of Plan
     Headings and subheadings in the Plan are inserted for reference only and
are not to be considered in the construction of the Plan.
10.14 Extension of Plan to Affiliates.
     By action of its Board, the Corporation may terminate an Affiliate’s
eligibility to participate in the Plan; provided, however, that such termination
shall not be effective until the last day of the calendar year in which such
action was taken. Upon termination of an Affiliate’s eligibility, the Affiliate
shall remain obligated to pay such deferred compensation in accordance with the
provisions of the Plan in effect immediately prior to the date of such
termination.
ARTICLE XI—CODE SECTION 409A
11.1 Compliance with Code Section 409A
     Notwithstanding anything herein to the contrary, all provisions in this
document shall be interpreted, to the extent possible, to be in compliance with
Code Section 409A. However, in the event any provision of this Plan is
determined to not be in compliance with Code Section 409A and any guidance
promulgated thereunder, such provision shall be null and void to the extent of
such noncompliance. Nothing in this Plan shall be construed as an entitlement to
or guarantee of any particular tax treatment for any Participant, and none of
the Corporation, any of its Affiliates, the Board or the Committee shall have
any liability with respect to any failure to comply with the requirements of
Code Section 409A.
11.2 Payments upon Income Inclusion under Code Section 409A
     Notwithstanding anything to the contrary contained herein, the Corporation
may accelerate the time or schedule of a distribution to a Participant at any
time the Plan fails to meet the requirements of Code Section 409A. Such
distribution may not exceed the amount required to be included in income as a
result of the failure to comply with the requirements of Code Section 409A.

         
 
      FIRSTMERIT CORPORATION
 
       
 
  By:   Christopher J. Maurer
 
       
 
  Title:   Executive Vice President
 
  Dated:   12/16/2008

PAGE 19 — EXECUTIVE DEFERRED COMPENSATION PLAN

 